DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/22/2021, this is a Notice of Allowance, wherein claims 1-6 are currently allowed in the instant application. 
-. It is noted that claims 1-6 have been amended.
-. The rejection under 35 U.S.C § 112(b) or 35 U.S.C. § 112, second paragraph has been withdrawn in view of the amendment.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	After a further search and thorough examination of the present application, claims 1-6 are found to be allowable in view of the Applicant’s arguments and amendments filed on 10/22/2021 (see Applicant’s remarks, pages 7-13).
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-6 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1 and 6. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 8,786,243 to Mori et al - which is directed to a method for preparing an error map of a numerically controlled machine tool which has a linear feed axis and a rotational feed axis and in which a main spindle and a table are movable relative to each other, the method comprising steps of; defining a plurality of measurement points in the movable range of the linear feed axis and the rotational feed axis, measuring the relative position and the relative attitude of the main spindle relative to the table at the defined measurement points, determining a position error and/or an attitude error at each measurement point from the measured relative position and/or relative attitude and the command data for positioning the feed axes, and storing the position error and the attitude error corresponding to the 
US 4,763,276 to Perreirra et al; - which is directed to program a manipulator offline, it is necessary to be able to command it to a specific pose within its workspace. In the prior art, online programming has been possible because the knowledge of a robot's particular system parameters are not needed when the robot is simply expected to achieve a set of joint parameters that it has been taught. As used throughout, the term system parameters comprises the robot's linkage (or kinematic) parameters which include: (1) d; (2) .theta.; (3) a; and (4) .alpha., described in more detail below. In offline programming of robots, it is necessary to determine the required joint values to achieve the desired pose. If this is to be done analytically, the actual kinematic parameters of the manipulator must be known because the robot pose is a function of these actual parameters, not the manufacturer's specified parameters. If the wrong parameter values are used within the robot controller, errors in the pose of the manipulator end effector will occur. Our invention determines the kinematic parameter errors (ie, the difference between the actual and the manufacturer's specified kinematic parameters) and uses these kinematic parameter errors to generate commands to the manipulator joint actuators to correct (reduce) the pose placement errors of the manipulator end effector.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A calibration system of a robot, comprising: a processor; and a memory that stores a plurality of parameters in which mechanical errors are described, the plurality of parameters being candidates of mechanical error parameters to be used for the robot, wherein the processor is configured to: perform selection of a set of parameters among the plurality of parameters; perform identification of the selected set of parameters by using the selected set of parameters and a plurality of pieces of data, each of which associates an actual measured position of a tip position of the robot with information indicating a state of the robot upon measurement of the actual measured position; perform determination of whether or not a result of performing identification satisfies a predetermined criterion; in response to determining that the result does not satisfy the predetermined criterion, repeat performing selection, identification, and determination until the result satisfies the predetermined criterion; and in response to determining that the result satisfies the predetermined criterion, output the selected set of parameters to a controller that controls the robot.” 
Regarding Claim 6, “A calibration method of a robot, comprising: selecting a set of parameters among a plurality of parameters in which mechanical errors are described, the plurality of parameters being candidates of mechanical error parameters to be used for the robot; identifying the selected set of parameters by using the selected set of parameters and a plurality of pieces of data, each of which associates an actual measured position of a tip position of the robot with information indicating a state of the robot upon measurement of the actual measured position; and determining whether or not a result of identifying the selected set of parameters satisfies a predetermined criterion, wherein, in response to determining that the result does not satisfy the predetermined criterion, selection, identification, and determination are repeated until the result satisfies the predetermined criterion; and wherein, in response to determining that the result satisfies the predetermined criterion, the selected set of parameters is output to a controller that controls the robot.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-5, are deemed allowable as depending either directly or indirectly from allowed independent claim 1.

c.	Therefore, Claims 1-6 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B